Maximilian Moss, S.
In this trustee’s accounting, a construction of article Sixth of the will is sought to determine the disposition and utilization of the remainder provided therein for the Salvation Army. On the death of the income beneficiary of the trust created by the said article, one half of the trust remainder was bequeathed to the Salvation Army to be credited to the memory of the testatrix’ brother to be “ used in the fund of that organization for the support and maintenance of its Eventide Home for Aged Men”. An answer interposed in behalf of the issue of a cousin, a distributee since deceased, contends that this legacy has lapsed since the “ Eventide Home for Aged Men ” discontinued its operations. This home was discontinued after its building site was condemned by the United States Government in 1943. While the care and support for-merely given by the Salvation Army no longer is furnished at the Eventide Home, kindred services are currently supplied by *847this legatee through its Men’s Social Service Centers and the Booth Memorial Hospital where it maintains a department of geriatrics devoted to problems of the aging.
A gift embodying a general charitable intent will not be defeated because a specific provision may not be carried out with exactitude. (Matter of Lawless, 194 Misc. 844, affd. 277 App. Div. 1045, motion for leave to appeal denied 302 N. Y. 949.) The context of the questioned article clearly evinces the general charitable intent of the testatrix and the court under the circumstances disclosed will direct that the bequest be administered in such manner as will most effectually accomplish the purpose of the bequest without regard to its specific restriction or direction. (Personal Property Law, § 12; Beal Property Law, § 113; Sherman v. Richmond Hose Co., 230 N. Y. 462, 472; Matter of Neher, 279 N. Y. 370; Matter of Gary, 248 App. Div. 373, affd. 272 N. Y. 635.) The court finds that compliance with the desires and intent of the testatrix will be fully effected by payment of the bequest to the Salvation Army to be applied through its Men’s Social Service Centers and its Booth Memorial Hospital at Flushing, N. Y., for the support and maintenance for aged men. The objections raised in behalf of the issue of testatrix’ cousin are dismissed.
Settle decree on notice.